t c memo united_states tax_court damron auto parts inc petitioner v commissioner of internal revenue respondent docket no filed date ronald j russo for petitioner william r mccants for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies and sec_665l1 a additions to petitioner’s federal income taxes as follows sec_6651 a year deficiency addition dollar_figure dollar_figure big_number big_number big_number -- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues are whether petitioner is entitled to sec_162 deductions relating to compensation payments in excess of the amounts determined by respondent and whether petitioner is liable for sec_6651 additions to tax findings_of_fact it background petitioner was incorporated in it had its principal_place_of_business in florida when the petition was filed from until leonard a damron iii and his sister sharon owen owned and percent respectively of petitioner’s stock mr damron and mrs owen’s husband ronald operated petitioner which recycled and sold used auto parts in petitioner’s stock was worth approximately dollar_figure on date mrs owen sold her stock in petitioner and related corporations to mr damron for dollar_figure and mr owen entered into an employment contract with petitioner on date petitioner declared and paid a dollar_figure dividend to mr damron in mr damron sold for dollar_figure all of petitioner’s stock to and became an employee of lkq corporation lkq a national provider of recycled auto parts petitioner’s gross_receipts were as follows year amount dollar_figure big_number big_number big_number il operations mr damron upgraded petitioner’s business from a basic salvage yard to a modern state-of-the-art showroom under his leadership petitioner purchased wrecked cars from insurance_companies and auctions dismantled the cars tested and cleaned the parts indexed the parts in a computer data base and shelved the parts for sale thus the parts could be sold to customers without employees’ scavenging the salvage yard from through mr damron typically worked to hours per week did not go out for lunch and took only three vacations of a few days each mr damron attended the auctions purchased wrecked cars priced all the parts determined when to crush dismantled vehicles arranged the sale of crushed hulks negotiated with vendors reviewed accounts_receivable and payable and designed petitioner’s facility during the years in issue petitioner had to employees mr damron interviewed hired evaluated and terminated the employees trained and supervised the dismantlers and was responsible for employee_benefits health_plans bonuses workers’ compensation insurance employee safety and hazardous waste disposal - on date mr damron and his wife entered into a marital settlement agreement which stated that petitioner’s stock was worth dollar_figure in mr damron and his wife were divorced as a result in part of his grueling work schedule in date mr damron and his wife were remarried tiil compensation during through petitioner’s accountant formulated compensation_for mr damron and mr owen reflecting base salaries and bonuses mr damron’s bonus was percent of wholesale sales petitioner paid mr damron only a portion of the compensation thus formulated resulting in underpayments of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure relating to through respectively effective date mr damron his wife and mr and mrs owen signed a capital accumulation verification verification forgiving any debts petitioner owed them during through petitioner’s accountant formulated mr damron’s bonus as percent of wholesale sales or if less percent of any excess of petitioner’s income ie after wages over dollar_figure or percent of any such excess over dollar_figure petitioner’s payments to mr damron and gross_profits were as follows --- - payment for total petitioner’s year salary bonus past services compensation gross_profits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number during the years in issue mr damron was not a participant in any pension profit-sharing or executive compensation plan in pursuant to his sale of petitioner’s stock to lkq mr damron became vice president southeast region of lkq in addition he remained president of petitioner mr damron earned about dollar_figure per year which included base compensation of dollar_figure per year and additional compensation dependent on revenue generated in the region he also received incentive compensation based upon corporate and regional financial and operating objectives the southeast region generated about dollar_figure annually as an lkq employee mr damron was entitled to days of vacation every year iv other corporations during the years in issue mr damron was the sole shareholder of the following nine corporations damron management_corporation damron used auto parts stores inc yuppie euro inc damron service inc damron land holdings inc damron trucking inc damron parts replacement corp damron used auto parts of gainesville inc and damron auto parts of georgia inc he rendered percent of his services to these corporations but did not receive salary from them v returns on date and date petitioner’s respective and returns were due ie after extensions on date and date respondent received the respective and returns respondent determined that mr damron’s compensation should be adjusted as follows year amount allowed adjustment dollar_figure dollar_figure big_number big_number big_number big_number opinion i compensation sec_162 allows a deduction for salary expense if the amount is reasonable and the expense relates to compensation_for services actually rendered 716_f2d_1241 9th cir revg tcmemo_1980_282 an expense may be deductible as reasonable_compensation for current and past services rendered 59_tc_37 we note at the outset that percent of the compensation paid during the years in issue to mr damron was directly attributable to services performed for the nine other corporations he controlled these amounts should have been paid_by such corporations and accordingly are not deductible by - petitioner thus we must determine whether petitioner is entitled to deduct percent of the compensation paid citing petitioner’s payment of only one dividend over years respondent contends that the disallowed payments were not reasonable_compensation dividend history however is only one of many factors in determining reasonableness of compensation see 95_tc_525 affd 965_f2d_1038 11th cir during the years in issue mr damron performed several functions for petitioner in numerous roles e purchasing selling supervising etc he worked incessantly and exercised sound business judgment which had a direct and significant impact on petitioner’s profitability mr damron transformed petitioner’s business from a basic salvage yard to a modern state-of-the-art showroom petitioner’s facility according to respondent’s expert is reported to be the largest of its kind in addition our analysis of the return on equity in petitioner reveals that petitioner had a high rate of return despite its failure to pay dividends see elliotts inc v commissioner supra pincite rejecting the automatic_dividend_rule accordingly mr damron’s gualifications the nature extent and scope of his responsibilities and the size and complexities of petitioner’s business all lead us to conclude that his compensation was reasonable see estate of wallace v commissioner supra - - from its incorporation until its purchase by lkq petitioner consistently and rapidly increased in fair_market_value fmv under the guidance and management of mr damron a corporation valued at dollar_figure in grew to dollar_figure in respondent’s expert opined that fmv increased from dollar_figure in to dollar_figure in moreover respondent’s expert found that the maximum compensation 1ie including bonus should be dollar_figure dollar_figure and dollar_figure relating to the respective years in issue ie and percent more than respondent allowed respectively in essence mr damron rendered extensive and intensive services to petitioner that according to petitioner’s expert resulted in a compound rate of return from to of more than percent per year respondent’s expert believed that investors ina firm like petitioner would expect a 3-percent return on their investment we conclude that an independent ‘in an addendum submitted at trial respondent’s expert explained that when he prepared his original report he did not know petitioner had been sold in for dollar_figure the expert stated given the subsequent price paid for dap ie petitioner our original returns analysis underestimated the value of dap and thus overestimated the compensation available to mr damron between and consequently the expert presented an alternative analysis indicating that fmv increased from dollar_figure in to dollar_figure in the expert added however that the analysis based on the subsequent sale of dap does not alter the conclusions in our original report therefore we do not accord great weight to the expert’s alternative analysis and accept his original conclusion that fmv increased rather than percent from to --- - investor would have been quite satisfied with petitioner’s consistent growth solid management and other indications that gains would continue respondent contends that petitioner’s accountant performed yearend planning to severely limit petitioner’s taxable_income the bonus calculations were performed at yearend because it was then that petitioner’s accountant had all the information required to determine the appropriate amount of the payments our focus is on the reasonableness of the amounts not the payment dates of the compensation the timing of the payments does not lead us to conclude that mr damron’s compensation was unreasonably high see qwensby kritikos inc v commissioner 819_f2d_1315 5th cir stating that no single factor is decisive of the question although such substantial bonuses declared at year-end when the earnings_of a business are known usually indicate the existence of disguised dividends affg tcmemo_1985_267 respondent also contends that the amounts he allowed are in line with mr damron’s compensation as an lkq employee all the evidence presented at trial however established that mr damron’s responsibilities to lkq were fewer less stressful and less time-consuming than his previous work for petitioner in short lkq paid mr damron less than petitioner paid because at lkq he delegated more of his responsibilities -- - respondent contends that petitioner did not pay mr damron to make up for past undercompensation because he had signed the verification we conclude that the verification is irrelevant and that it did not preclude petitioner from paying for past services see 281_us_115 stating that compensation_for past services it being admitted that it was reasonable in amount in view of the large benefits which the corporation had received as the fruits of these services the corporation had a right to pay if it saw fit even if portions were not attributable to past services our conclusion would not change accordingly we hold that mr damron’s salary during the years in issue was reasonable il additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed unless it is shown that such failure is due to reasonable_cause and not willful neglect petitioner’s and returns were due on date and date but not filed before date and date respectively petitioner presented no evidence relating to this issue and did not address it on brief it has not been shown that such failure is due to reasonable_cause and not willful neglect accordingly petitioner is liable for the sec_665l a additions to tax contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
